Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        11-JAN-2021
                                                        12:13 PM
                                                        Dkt. 4 ODDP

                             SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     ERIK WILLIS, Petitioner,

                                vs.

 THE HONORABLE KEVIN A. SOUZA, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS AND/OR MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Erik Willis’s petition

for writ of habeas corpus and/or mandamus, filed on December 21,

2020, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner, who is

currently seeking relief in the underlying case, fails to

demonstrate that he is entitled to the requested extraordinary

writ from this court at this juncture.     See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999); Oili v. Chang, 57

Haw. 411, 412, 557 P.2d 787, 788 (1976).     Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus and/or mandamus is denied.

          DATED: Honolulu, Hawai#i, January 11, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2